

115 S3413 IS: Strength in Diversity Act
U.S. Senate
2018-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3413IN THE SENATE OF THE UNITED STATESSeptember 6, 2018Mr. Murphy (for himself, Mr. Blumenthal, Ms. Warren, and Mr. Sanders) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Elementary and Secondary Education Act of 1965 to establish the Strength in Diversity
			 Program.
	
 1.Short titleThis Act may be cited as the Strength in Diversity Act.
		2.Stronger together program
 (a)In generalTitle IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7101 et seq.) is amended— (1)by redesignating part F as part G; and
 (2)by inserting after part E the following:  FStrength in Diversity Program 4551.Findings and statement of purpose (a)FindingsCongress finds the following:
 (1)Students from low-income families are 6 times more likely to attend high-poverty schools than their more affluent peers.
 (2)Racial diversity in schools results in long-term social and academic benefits, including reduced neighborhood, college, and workplace segregation, higher levels of social cohesion, a reduced likelihood of racial prejudice, and the development of skills to navigate and find comfort in racially diverse settings.
 (3)Students from low-income families who attend more affluent elementary schools are more likely to perform better academically than similar students who attend high-poverty schools.
 (4)Students who attend the most affluent schools are nearly 70 percent more likely to attend college than students who attend the highest-poverty schools, regardless of their socioeconomic background.
 (5)Students who attend racially and socioeconomically isolated schools have less access to experienced and qualified teachers, advanced coursework, high-quality instructional materials, and adequate facilities.
 (6)According to the Government Accountability Office, as of the 2013–14 school year, 16 percent of our Nation’s public elementary schools and secondary schools served student populations comprised of 75 percent or more Black and Hispanic students and 75 percent or more students eligible for free or reduced-price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), an increase of more than 9 percent compared to the percentage of such elementary and secondary schools in the 2000–2001 school year. More than 7,700,000 Black students and 12,300,000 Hispanic students attend racially and socioeconomically isolated public elementary schools and secondary schools.
 (b)PurposeThe purpose of this part is to support the development, implementation, and evaluation of comprehensive strategies to address the effects of concentrated poverty or racial isolation by increasing diversity, including socioeconomic diversity or racial diversity, in publicly funded early childhood education programs and public elementary schools and secondary schools.
 4552.Reservation for national activitiesThe Secretary may reserve not more than 5 percent of the amounts made available under section 4558 for a fiscal year to carry out activities of national significance relating to this part, which may include—
 (1)research, development, data collection, monitoring, technical assistance, evaluation, or dissemination activities; or
 (2)the development and maintenance of a community of practice for recipients of grants under this part and other experts in the field of school diversity.
								4553.Program authorized; length of grants
								(a)Program authorization
 (1)In generalFrom the amounts made available under section 4558 and not reserved under section 4552 for a fiscal year, the Secretary shall award grants, on a competitive basis in accordance with section 4554(b), to eligible entities described in subsection (b) to enable the eligible entities to develop or implement ambitious plans to improve diversity and reduce or eliminate socioeconomic or racial isolation in publicly funded early childhood education programs and public elementary schools and secondary schools.
 (2)Types of grantsThe Secretary may, in any fiscal year, award— (A)planning grants;
 (B)implementation grants; or (C)planning grants and implementation grants.
 (b)Eligible entityAn entity that is eligible for a grant under subsection (a) is a local educational agency, a consortium of such agencies, an educational service agency, or another regional educational authority, that has significant achievement gaps and socioeconomic or racial segregation within or across the school districts served by the entity.
								(c)Duration of grants
 (1)Planning grantA planning grant awarded under this part shall be for a period of not more than 1 year. (2)Implementation grantAn implementation grant awarded under this part shall be for a period of not more than 3 years, except that the Secretary may extend an implementation grant for an additional 2-year period if the eligible entity receiving the grant demonstrates to the Secretary that the eligible entity is making significant progress on the program performance measures identified in section 4556.
									4554.Applications; award basis
 (a)ApplicationsAn eligible entity described in section 4553(b) that desires to receive a grant under this part shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may prescribe, including—
 (1)a description of the project for which the eligible entity is seeking a grant, including— (A)how the eligible entity proposes to use funds under this part to improve the academic and life outcomes of students in high-poverty or racially isolated publicly funded early childhood education programs or public elementary schools and secondary schools by supporting interventions that increase diversity in such programs and schools;
 (B)in the case of an implementation grant, the implementation grant plan described in section 4555(b)(1); and
 (C)any available evidence, or if such evidence is not available, a rationale based on current research, regarding how the proposed project will increase diversity;
 (2)(A)in the case of an eligible entity proposing to use any portion of funds under this part to benefit high-poverty publicly funded early childhood education programs or public schools, a description of how the eligible entity will identify and define income level and socioeconomic status;
 (B)in the case of an eligible entity proposing to use any funds under this part to benefit publicly funded early childhood education programs, or public schools, that are racially isolated, a description of how the eligible entity will identify and define racial isolation;
 (3)a description of the plan of the eligible entity for continuing the proposed project after funding under this part ends;
 (4)a description of how the eligible entity will assess, monitor, and evaluate the impact of the activities funded under this part on student achievement and student enrollment diversity;
 (5)an assurance that the eligible entity has conducted, or will conduct, robust parent and community engagement, and where appropriate, tribal consultation, while planning for and implementing a program under this part, such as through—
 (A)public hearings or other open forums to inform the development of any formal strategy to increase diversity; and
 (B)outreach, in a language that parents can understand, and consultation with families in the targeted district or region that is designed to ensure participation in the planning and development of any formal strategy to increase diversity;
 (6)an estimate of the number of students that the eligible entity plans to serve under the proposed project and the number of students to be served through additional expansion of the project after the grant ends;
 (7)an assurance that the eligible entity will— (A)cooperate with the evaluation process, including any evaluation that might require data and information from multiple recipients of grants under this part; and
 (B)participate in communities of practice with other recipients of grants under this part; (8)an assurance that, to the extent practicable, the eligible entity has developed the plan in consultation with other relevant entities, including local housing or transportation authorities;
 (9)an assurance that, to the extent possible, the eligible entity has considered the potential implications of the grant activities on the demographics and student enrollment of nearby publicly funded early childhood education programs, public elementary schools or secondary schools, or local educational agencies not included in the activities of the grant; and
 (10)in the case of an eligible entity applying for an implementation grant, a description of how the eligible entity will implement, replicate, or take to scale a strategy based on a strong or moderate level of evidence, as determined under subclause (I) or (II) of section 8101(21)(A)(i), or will test a promising strategy to increase diversity in publicly funded early childhood education programs or public elementary schools and secondary schools.
									(b)Award basis
 (1)Criteria for evaluating applicationsThe Secretary shall award grants under this part on a competitive basis, based on the quality of the applications submitted by eligible entities described in section 4553(b) and each eligible entity’s likelihood of achieving success in improving student outcomes or outcomes on other performance measures under section 4556.
 (2)PriorityIn awarding grants under this part, the Secretary may give priority to an eligible entity that proposes, in application submitted under subsection (a), to use funds under this part to support a program that extends beyond one local educational agency, such as an inter-district or regional program.
									4555.Uses of funds
 (a)Planning grantsEach eligible entity that receives a planning grant under this part shall use the grant funds to carry out the following required activities:
 (1)Completing a comprehensive assessment of the educational outcomes and socioeconomic and racial stratification of children attending publicly funded early childhood education programs, and public elementary school and secondary school students, within the area and an analysis of the location and capacity of program and school facilities and the adequacy of local or regional transportation infrastructure in the area.
 (2)Developing and implementing a robust family and community engagement plan, including, where feasible, public hearings or other open forums that would precede and inform the development of a formal strategy to improve diversity.
 (3)Developing options, including timelines and cost estimates, for improving diversity, such as weighted lotteries, revised feeder patterns, school boundary redesign, or regional coordination.
 (4)Developing an implementation plan based on community preferences among those options. (5)Building the capacity to collect and analyze data that provide information for transparency, continuous improvement, and evaluation.
 (6)Participating in a community of practice with other grantees, including those receiving implementation grants.
									(b)Implementation grants
 (1)Implementation grant planEach eligible entity that receives an implementation grant under this part shall implement a high-quality plan that includes—
 (A)a comprehensive set of strategies designed to improve academic outcomes for all students, particularly low-income students and minority students, by increasing diversity in publicly funded early childhood education programs and public elementary schools and secondary schools;
 (B)evidence of strong family and community support for these strategies, including evidence that the eligible entity has engaged in meaningful family and community outreach activities;
 (C)ambitious but achievable goals to increase diversity over the course of the grant period;
 (D)collection and analysis of data to provide transparency and support continuous improvement throughout the grant period; and
 (E)a rigorous evaluation of the effectiveness of the proposed project. (2)Implementation grants activitiesEach eligible entity that receives an implementation grant under this part may use the grant funds to carry out one or more of the following activities:
 (A)Recruiting, hiring, or training additional teachers, administrators, and other instructional and support staff in new, expanded, or restructured publicly funded early childhood education programs or public elementary schools or secondary schools, or other professional development activities for staff and administrators.
 (B)Investing in specialized academic programs or facilities designed to encourage inter-district school attendance patterns.
 (C)Pursue or initiate a transportation plan for bringing students to and from publicly funded early childhood education programs and public elementary schools and secondary schools, if such transportation is sustainable beyond the grant period and does not represent a significant portion of the grant funds received by an eligible entity under this part.
 (c)Rule regarding useNothing in this section shall be construed to authorize an eligible entity to carry out activities authorized under this section in a manner that violates Federal law.
 4556.Performance measuresThe Secretary shall establish performance measures for the programs and activities carried out through a grant under this part. These measures, at a minimum, shall track the progress of each eligible entity in—
 (1)improving academic and other developmental or noncognitive outcomes for each subgroup described in section 1111(b)(2)(B)(xi) that is served by the eligible entity on measures, including, as applicable, by—
 (A)increasing school readiness; (B)increasing student achievement and decreasing achievement gaps;
 (C)increasing high school graduation rates; (D)increasing readiness for postsecondary education and careers; and
 (E)any other indicator the Secretary or eligible entity may identify; and (2)increasing diversity and decreasing socioeconomic or racial isolation in publicly funded early childhood education programs, and public elementary schools and secondary schools, served under this part.
 4557.Annual reportsAn eligible entity that receives a grant under this part shall submit to the Secretary, at such time and in such manner as the Secretary may require, an annual report that includes—
 (1)information on the progress of the eligible entity on the performance measures established under section 4556; and
 (2)the data supporting that progress.
 4558.Authorization of appropriationsThere are authorized to be appropriated to carry out this part $120,000,000 for fiscal year 2019 and such sums as may be necessary for each of the 5 succeeding fiscal years..
 (b)Table of contentsThe table of contents of the Elementary and Secondary Education Act of 1965 is amended by inserting after the item relating to section 4506 the following:
				Part F—Strength in Diversity ProgramSec. 4551. Findings and statement of purpose.Sec. 4552. Reservation for national activities.Sec. 4553. Program authorized; length of grants.Sec. 4554. Applications; award basis.Sec. 4555. Uses of funds.Sec. 4556. Performance measures.Sec. 4557. Annual reports.Sec. 4558. Authorization of appropriations..